Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 1/6/21 has been entered. Claim 12 has been added.  Claims 1, 5-6, and 11 have been amended.  Claims 1-12 remain pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 10/9/20.
Response to Arguments
Applicant's arguments filed 1/6/21 have been fully considered but they are not persuasive.
With regards to Claim 1, Applicant has argued that Kamiyama (U.S. 2013/0213035) does not disclose “determining a position of the exhaust gas turbocharger and/or of the bypass for providing turbine power of the exhaust gas turbocharger, wherein” both “an opening point in time of the at least one intake valve and a closing point in time of the at least one exhaust valve are taken into account” and based on the target intake air amount”.  In order for the decision of advance amount of the closing timing to be based on the target intake air amount, the decision of advance amount of the closing timing must also be based on the opening timing of the intake valve because the opening and closing timing collectively determine the duration that the intake valve is open which contributes in determining the amount of intake air.  Additionally, intake valve 7 is controlled by cam shaft 70 per Para 66 and as shown in Fig. 1 the setting of the closing timing as described in Para 88 is also a setting of the opening timing as the depicted lobe on camshaft 70 (shown in Fig. 1 but not labeled) is responsible for both opening and closing the valve 7 (see Para 71 - “the cam phase changing unit can advance and retard the opening of the intake valve 7
Applicant has argued that claims 2-12 are allowable for the same reasons as indicated above regarding claim 1 (see Remarks filed 1/6/21).  The Examiner does not find this persuasive for the same reasons as stated above concerning claim 1.
Claim Objections
Claim 1 is objected to because “[[()]]” in line 23 should be --[[(]]--.
Claim 5 is objected to because “[[()]” in line 2 should be --[[(]]--.
Claim 6 is objected to because “[[()]” in line 2 should be --[[(]]--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiyama (U.S. 2013/0213035).
Re claim 1:
Kamiyama discloses a method (Fig. 19) for charge pressure control (see Fig. 19 at S29 and S35 - “CHANGE OF WASTEGATE VALVE OPENING” (a type of charge pressure control)) of an internal combustion engine (100, engine - Para 51 (see Fig. 1 - engine 100 depicted as an internal combustion engine)) that is an integral part of a drive train (Para 85 - “transmission” and Para 96 - “an actual vehicle”), 

wherein the internal combustion engine has at least one intake valve (7, intake valves - Para 52) that fluidically connects the intake line to a combustion chamber (5, combustion chambers - Para 52) of the internal combustion engine (see Fig. 1 - intake valve 7 shown fluidly connecting element 14 to element 5), and has at least one exhaust valve (9, exhaust valves - Para 52) that fluidically connects the combustion chamber to a first section (20, exhaust manifold - Para 54 (a type of first section)) of the exhaust gas line (20/21)(see Fig. 1 - exhaust valve 9 shown fluidly connecting element 5 to element 20);
wherein the first section (20) is located between the combustion chamber (5) and the exhaust gas turbocharger (15)(see Fig. 1 - 20 shown between 5 and 15), and the exhaust gas line (20/21) has a second section (21, exhaust pipe - Para 54 (a type of second section)) downstream from the exhaust gas turbocharge (15)(see Fig. 1 - 21 shown downstream of 15); 
wherein an overall cross-sectional area between the first section and the second section through which an exhaust gas may flow is adjustable via an adjustable bypass (24, wastegate valve - Para 54 (a type of adjustable bypass))(see Fig. 1 and Para 103 - “opening of the wastegate valve is changed…”) and/or the exhaust gas turbocharger (15), wherein: 
and/or
the exhaust gas turbocharger (15) is an adjustable exhaust gas turbocharger having a first position having a smallest flow cross section for an the exhaust gas and a second position having a largest flow cross section for the exhaust gas; 
the method comprising: 
a) detecting a load requirement for the drive train (S21 - “READ ACCELERATOR OPENING” (a type of detection of load requirement)); and     
b) determining a position of the exhaust gas turbocharger (15) and/or of the bypass (24) for providing turbine power of the exhaust gas turbocharger (S29 / S35 - “CHANGE OF WASTEGATE VALVE OPENNING”), 
wherein, in step b), an opening point in time of the at least one intake valve and a closing point in time of the at least one exhaust valve are taken into account (S25/S26 and S31/S32 (“CALCULATION OF INTAKE VVT ADVANCE TARGET VALUE/EXECUTION” for S25 and S31 (S25 and S31 are equivalent to S5 per Paras 117 and 119; S5 “decides an advance amount of the closing timing of the intake valve 7 based on the target intake air amount” per Para 88 and thereby must also be based on the opening timing of the intake valve as collectively the opening and closing timing determine the duration of intake air which contributes to the amount of intake air; additionally intake valve 7 is controlled by cam shaft 70 per Para 66 and as shown in the opening of the intake valve 7”); and “CALCULATION OF EXHAUST-VALVE PHASE DIFFERENCE ADVANCE TARGET VALUE/EXECUATION” for S26 and S32) - see Fig. 19 - S29 is shown performed taking into account S25/S26 and S35 is shown performed taking into account S31/S32).
Re claim 2:
Kamiyama discloses wherein during operation of the internal combustion engine, a time overlap of the opening point in time and of the closing point in time occurs (see Fig. 22 - overlap shown between IVO (intake valve opening) and E1VC/E2VC (exhaust valve closing)), so that the first section is fluidically connected, at least temporarily, to the intake line via the combustion chamber (see Figs. 1 and 22 - overlap condition shown in Fig. 22 results in condition whereby both intake valve 7 and exhaust valve 9 are open thereby providing fluid communication between 20 (first section as described above) and 14 (intake line as described above) as shown in Fig. 1).
Re claim 3:
Kamiyama discloses wherein at least one of the following parameters is additionally taken into account in step b): a cylinder air mass, a speed of the internal combustion engine (S22 - “READ ENGINE SPEED”), an air mass flow (S23 - “CALCULATION OF TARGET INTAKE AIR AMOUNT”), an exhaust gas mass flow, a first pressure in the first section, a second pressure in the second section, a third pressure in the intake line (S24; see Para 116 - “…can determine it by using the 
Re claim 4:
Kamiyama discloses wherein the position determined in step b) is iteratively determined (see Fig. 19 and Para 114 - “…Each step is repeatedly performed…”)
Re claim 8:
Kamiyama discloses wherein an increment of the iteration is selected as a function of an available computing power of a control unit (30, control unit - Para 113)(See Fig. 19 and Paras 113-114 - process of Fig. 19 is carried out by control unit 30 repeatedly as described in Paragraphs 113 and 114 and the iterations of the repetitions is inherently a function of the computational power of the control unit).
Re claim 9:
Kamiyama discloses wherein the increment is varied during the method (Paragraph 114 and see Fig. 19 - process increment shown varied through S24 (5 steps carried out as a result of “No” at S24 while 6 steps are carried out as a result of “Yes” at S24)).
Re claim 10:
Kamiyama discloses wherein the method is carried out only when a sudden change in load is present (see Fig. 19 and Para 114 - process of Fig. 19 is performed repeatedly per Para 114 which includes being performed when a sudden change in load is present (a scenario shown in Figs. 9 and 10 when “CHANGE RATE OF 
Re claim 11:
Kamiyama discloses a motor vehicle (Para 96 - “an actual vehicle”) comprising: 
a drive train (see Fig. 1 and Para 85 - “transmission”) that comprises at least an internal combustion engine (100, engine - Para 51 (see Fig. 1 - engine 100 depicted as internal combustion engine)), an intake line (14, intake duct - Para 53), an exhaust gas line (20, exhaust manifold - Para 54; and 21, exhaust pipe - Para 54 (20 and 21 are collectively a type of exhaust line as shown in Fig. 1)) and an exhaust gas turbocharger (15, exhaust turbocharger - Para 53), wherein: 
the internal combustion engine (100) has at least one intake valve (7, intake valves - Para 52) that fluidically connects the intake line (14) to at least one combustion chamber (5, combustion chambers - Para 52) of the internal combustion engine (see Fig. 1 - intake valve 7 shown fluidly connecting element 14 to element 5) and has at least one exhaust valve (9, exhaust valves - Para 52) that fluidically connects the combustion chamber (5) to a first section (20, exhaust manifold - Para 54 (a type of first section)) of the exhaust gas line (20/21)(see Fig. 1 - exhaust valve 9 shown fluidly connecting element 5 to element 20), 
the first section (20) is located between the combustion chamber (5) and the exhaust gas turbocharger (15)(see Fig. 1 - 20 shown between 5 and 15), and 

an adjustable bypass (24, wastegate valve - Para 54 (a type of adjustable bypass)) of the exhaust gas turbocharger (15), wherein an overall cross-sectional area between the first section and the second section through which an exhaust gas may flow is adjustable via the adjustable bypass (see Fig. 1 and Para 103 - “opening of the wastegate valve is changed…”) and/or the exhaust gas turbocharger (15), wherein: 
the adjustable bypass (24) has a first position having a smallest flow cross section for the exhaust gas (see Fig. 15 - “WASTEGATE VALVE OPENING - SMALL”) and a second position having a largest flow cross section for the exhaust gas (see Fig. 15 - “WASTEGATE VALVE OPENING - LARGE”), and/or 
the exhaust gas turbocharger (15) is an adjustable exhaust gas turbocharger having a first position having a smallest flow cross section for the an exhaust gas and a second position having a largest flow cross section for the exhaust gas, and APPLICANTS:SHURKEWITSCH, Andre et al. SERIAL NO.: 
at least one control unit (30, control unit - Para 113) configured to perform (see Fig. 19 and Para 113 - “FIG. 19 is a flowchart…which the electronic control unit 30 performs…”) the following steps:
a) detecting a load requirement for the drive train (S21 - “READ ACCELERATOR OPENING” (a type of detection of load requirement)); and 
and/or of the bypass (24) for providing turbine power of the exhaust gas turbocharger (S29/S35 - “CHANGE OF WASTEGATE VALVE OPENNING”), 
wherein, in step b), the at least one control unit (30) is configured to take into account an opening point in time of the at least one intake valve and a closing point in time of the at least one exhaust valve (S25/S26 and S31/S32 (“CALCULATION OF INTAKE VVT ADVANCE TARGET VALUE/EXECUTION” for S25 and S31 (S25 and S31 are equivalent to S5 per Paras 117 and 119; S5 “decides an advance amount of the closing timing of the intake valve 7 based on the target intake air amount” per Para 88 and thereby must also be based on the opening timing of the intake valve as collectively the opening and closing timing determine the duration of intake air which contributes to the amount of intake air; additionally intake valve 7 is controlled by cam shaft 70 per Para 66 and as shown in Fig. 1 the setting of the closing timing as described in Para 88 is also a setting of the opening timing as the depicted lobe on camshaft 70 (shown in Fig. 1 but not labeled) is responsible for both opening and closing the valve 7 and see Para 71 - “the cam phase changing unit can advance and retard the opening of the intake valve 7”); and “CALCULATION OF EXHAUST-VALVE PHASE DIFFERENCE ADVANCE TARGET VALUE/EXECUATION” for S26 and S32) - see Fig. 19 - S29 is shown performed taking into account S25/S26 and S35 is shown performed taking into account S31/S32).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama (U.S. 2013/0213035), as applied to claims 1 and 4 above, and further in view of Doering et al. (U.S. 8,397,499).
Re claim 5:
Kamiyama fails to disclose wherein, within a scope of the iterative step b) a profile of the turbine power, at least as a function of a first pressure in the first section, is determined.
Doering teaches wherein, within a scope of an iterative step (300, turbocharger control method - Col. 7, Line 64 (a type of iterative step as described in Col. 12, Lines 46-48)), a profile of a turbine power (314, modeled turbine power input - Col. 9, Lines 29-30), at least as a function of a first pressure in a first section (see Fig. 3 - “exhaust pressure” shown as input to 314 (“exhaust pressure” is a type of first pressure in a first section)), is determined (Col. 9, Lines 29-39). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the determination of a profile of turbine power of Doering in the system of Kamiyama for the advantage of being able to calculate turbocharger acceleration (Doering; Col. 9, Line 53 - Col. 10, Line 3).
Allowable Subject Matter
Claim 12 is allowed.
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
Claim 12 is allowed and claims 6-7 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach determining a position of the bypass for providing maximum turbine power based on a plurality of first pressure values measured over a first period of time in the first section, and based on opening times of the intake valve and closing times of the exhaust valve during the first period as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 12.
Additionally, the prior art of record does not teach “wherein, based on the profile of the turbine power, a specific first pressure is iteratively determined for which the turbine power is at a maximum” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 6.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        1/25/21

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Thursday, January 28, 2021